Citation Nr: 1125931	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  04-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, New Mexico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis B and C.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for a lung disability, to include as due to exposure to rock dust and herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to April 1971.  

The matters of entitlement to service connection for PTSD, hepatitis B and C, hypertension, and a low back disability are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2003 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in May 2007, the Board upheld the RO's denials of service connection for the claimed disabilities.  The Veteran appealed that decision to the Court.  In April 2009, the Court vacated the May 2007 Board decision and remanded the matter for readjudication consistent with instructions outlined in an April 2009 Joint Motion for Remand (Joint Motion) by the parties.  In March 2010, the Veteran's attorney submitted additional argument and evidence in the aforementioned matters with a waiver of initial agency of original jurisdiction (AOJ) consideration.  

The matter of entitlement to service connection for a lung disability is before the Board on appeal from a February 2003 rating decision of the Reno, Nevada RO that denied service connection for chronic obstructive pulmonary disorder (COPD).  In May 2007, the Board noted that the Veteran had been previously denied service connection for a chronic lung disorder (see August 1998 Board decision), and recharacterized his claim as one to reopen a claim for service connection for a lung disability.  The Board then reopened his claim of service connection a lung disability, and remanded it for additional development and de novo review.  In December 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in this matter.  In June 2011, the Veteran's attorney submitted additional argument and evidence in the matter of service connection for a lung disability with a waiver of initial AOJ consideration.

Also as an initial matter, the Board finds that clarification of the Veteran's representation is necessary.  At the time of the Board's May 2007 decision, the Veteran was represented by the Disabled American Veterans.  When he appealed his denied service connection claims to the Court, he retained an attorney to represent him.  As the record was unclear as to whether the Veteran's attorney was also representing him in the matter of service connection for a lung disability, the Board sought clarification from the attorney.  In April 2010, she responded that she was "representing [him] on all issues coming back from the Court except [service connection] for lung disability."  See April 2010 Report of Contact.  The Board notes, however, that in June 2011 she submitted evidence and argument regarding the Veteran's lung disability, which suggests she now represents him in this matter as well.  Significantly, the Veteran's VA Form 21-22a is not limited in scope.

The matters of service connection for PTSD, hepatitis C and B, hypertension, and a low back disability are REMANDED to the Reno, Nevada RO.  VA will notify the appellant if further action is required.


FINDING OF FACT

A lung disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or to any event therein, to include exposure to rock dust and herbicides.


CONCLUSION OF LAW

Service connection for a lung disability, to include as due to exposure to rock dust and herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their adjudication.  October 2002, July 2003, February 2005 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in June 2007 with addendum opinions in February and September 2009.  For reasons discussed below, the Board found the June 2007 examination and its addendum opinions inadequate and obtained a medical advisory opinion from the VHA.  As will also be discussed in greater detail below, that opinion is adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran alleges he has a lung disability as a result of exposure to rock dust and herbicides in service, and notes that he was treated in service for breathing difficulties and chest pain.  In particular, he states he was exposed to rock dust while serving as a "rock crusher" in the Republic of Vietnam, and that the rock dust may have been contaminated with Agent Orange.  See April 2001 claim for service connection and November 2002 statement from the Veteran.

The Veteran's STRs are silent for any pertinent abnormalities on his July 1969 service entrance examination or in its associated medical history report.  A May 1970 treatment record indicates that the Veteran had been working on a rock crusher ever since his arrival in Vietnam.  In December 1970, he was seen in an aid station for complaints of chest congestion and cough of one month's duration.  He indicated he had difficulty breathing at night.  A physical examination revealed "rauls" [rales?], and he was given an injection of penicillin.  On April 1971 service separation examination, the Veteran reported he was in excellent health.  A clinical evaluation of his lungs was normal, and a chest X-ray was also normal.

Postservice treatment records include a July 1977 statement from Dr. L.E.A., a private physician, who stated that the Veteran had sought treatment from in January 1973; findings included chest rattles and wheezes.  The Veteran was instructed to stop smoking, and medication was prescribed.  He did not return for his follow-up appointment.

VA treatment records from 1998 to 2005 and private treatment records from January to February 2001 show that the Veteran has been given a diagnosis of COPD, and reflect treatment of the disability.  

In a June 2001 statement, Dr. R.C., a private physician, stated he had examined the Veteran and reviewed his medical record, and in his opinion, "[I]t is just as probable as not that [the Veteran's] current medical condition (COPD, pleural & pulmonary scarring) is related to rock dust exposure."

On June 2007 VA examination, the Veteran reported that prior to service he had perfect lungs, and that after separation from service in 1971, in 1972, his lungs were so bad he was refused a job.  He stated that currently he was being treated by physicians with inhalers, and that he had used nebulizers off and on for 20 years.  On interview, it was noted that the Veteran had a 35-pack-year smoking history and no longer smoked.  After a physical examination and diagnostic testing, which included a pulmonary function test (PFT) and chest X-ray, chronic obstructive lung disease was diagnosed.

In February 2009, after the June 2007 examiner had an opportunity to review the claims file, he opined that the Veteran was suffering from a pulmonary disability, which could be characterized as hypoxemia resulting from chronic obstructive lung disease.  He further opined that this was the "resultant of exposure to irritants while he was in service."  Since he did not explain the rationale for this opinion, nor did he discuss the Veteran's extensive smoking history (as was requested in the Board's May 2007 remand), he was asked to provide another addendum opinion.  He was further instructed that if it was his opinion that the Veteran's current lung disability had preexisted his service, but was aggravated by his service, then he "must provide [VA] with what percentage of disability was prior and then what percentage was after aggravation."

In September 2009, the June 2007 VA examiner reviewed the claims file again and opined:

[The Veteran] was exposed to several irritants while in service that included rock dust, herbicide and Agent Orange.  [He] is showing evidence of pleural scarring and pulmonary scarring on chest x-ray.  He is also found to have postexercise hypoxemia.  [He] has a 35 Pack year smoking history and is currently suffering from pulmonary impairment manifested by shortness of breath on exertion and chronic cough.

[The Veteran's] current respiratory disability was at least as not likely as not aggravated by his service connected chemical exposure.  This has resulted in [his] developing shortness of breath and caused pleural and pulmonary scarring.  [His] pulmonary impairment is secondary to COPD is a result of his, e.g.; cigarette smoking.  However his prior exposure to service connected chemical exposure made the current condition worst [sic].  I would opine that at least 20% of the disability is of service connected and 80% of cigarette smoking.

In December 2010, the Board found that the September 2009 addendum opinion required clarification.  Specifically, in attributing part of the Veteran's chronic lung disability to his past history of cigarette smoking and the other part of it to his exposure to chemicals in service (and assigning various percentages for those parts), the examiner had confused the concept of aggravation.  [Service connection by aggravation is only available where the disability in question is found to have preexisted service or is claimed to be secondary to a service-connected disability.  Here, the Veteran's current chronic lung disability did not preexist his service and is not being claimed as secondary to a service-connected disability.]  The Board also found the September 2009 addendum opinion inadequate because he did not provide an explanation for his opinion that the Veteran's chronic lung disability was related to his exposure to herbicide agents in service nor did he provide an opinion as to whether the claimed disability was related to the Veteran's exposure to rock dust in service.  Consequently, the Board sought a VHA advisory opinion from a pulmonologist.

In an opinion received in March 2011, a VA pulmonologist opined that the lung disability that best encapsulated the symptoms and conditions of which the Veteran complained was, "COPD associated with persistent and prolonged exposure to tobacco products."  The VHA consultant explained that the record reflected a smoking history of at least 50 pack years, and that there were multiple PFTs that "clearly" showed an obstructive ventilatory defect with gas trappings and decreased diffusions consistent with tobacco-related COPD.  Accordingly, the most likely etiology for the Veteran's symptoms was tobacco use.  

The VHA consultant further noted that the Veteran had been involved with rock grinding in service, and stated that rock grinding could be associated with silicosis although it was more commonly found in mine workers.  He noted that from the Veteran's descriptions of his rock grinding in service, such activity apparently occurred outdoors and was not associated with any mining.  On review of the medical evidence, the VHA consultant found that the Veteran's PFTs were not consistent with silica-related injury and that his chest X-ray reports did not mention the presence of nodules or calcifications which are often present in silica-related lung injury.  Therefore, it was his opinion that the Veteran's COPD was "more likely related to tobacco abuse and less likely related to rock grinding."  As for the Veteran's claim that his lung disability was related to Agent Orange, the VHA consultant stated he was unaware of any reports linking COPD with herbicides.

In June 2011, the Veteran's attorney submitted two articles for consideration.  The first article titled, "Occupation and chronic obstructive pulmonary disease," states that there is growing evidence that COPD is "caused by exposures other than tobacco smoke, and that occupational exposures, particularly to dusts, are amongst such causes."  The second article titled, "COPD mortality elevated in Vietnam veterans exposed to herbicides," discusses results from a study which show that "mortality due to [COPD] and other respiratory conditions is significantly elevated among Vietnam veterans from the Army Chemical Corps (ACC)."  In accompanying written argument, the Veteran's attorney states that even though the Veteran's COPD has been attributed to tobacco use, the record reflects he was "exposed to at least two additional toxins [rock dust/silica and herbicides] which have been shown to increased one's risk of developing such diseases."  The March 2011 VHA consultant "failed to consider the possibility that the combination of [the Veteran's] exposure to such toxins during service might be at least as likely as not a factor in the development of his COPD," and in light of the two articles she submitted, she argues his medical advisory opinion is inadequate.


C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has a chronic lung disability, i.e., COPD.  His STRs show he was treated on one occasion for chest congestion, coughing, and difficulty breathing, but are otherwise silent for a respiratory disability, including COPD.  On April 1971 service separation examination, the Veteran reported he was in excellent health, and a clinical evaluation of his lungs was normal as was a chest X-ray.  Consequently, service connection for a lung disability on the basis that such became manifest in service and persisted is not warranted.  Notably, after the Veteran's separation from service in April 1971, he did not seek treatment for any symptoms related to the respiratory system until January 1973, at which time he was advised to stop smoking.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran presents alternate theories of entitlement for the benefit sought.  First, he claims his lung disability is causally related to his exposure to rock dust in service.  A May 1970 service treatment record documents that the Veteran worked on a rock crusher while serving in Vietnam.  It is not in dispute that he was exposed to rock dust in service.  

The record includes both medical evidence that tends to support the Veteran's claim that his lung disability is related to his exposure to rock dust in service, and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim is the June 2001 statement from Dr. R.C., who opined that it was "just as probable as not" that the Veteran's lung disability was related to rock dust exposure.  The Board has carefully considered this opinion and finds it lacking in probative value.  In particular, Dr. R.C. did not mention or discuss the impact of the Veteran's history of smoking on his lung disease, and therefore it is unclear whether he had access to or was familiar with the Veteran's entire medical background when rendering his opinion.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that the relevant focus is on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Dr. R.C. also failed to explain the rationale for his opinion and in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the Court held that, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion."  See also Miller v. West, 11 Vet. App. 345, 348 (1998).  
Another item of evidence potentially favorable to the Veteran is the February 2009 addendum opinion provided by the June 2007 VA examiner.  However, he stated that the Veteran's lung disability was the "resultant of exposure to irritants while he was in service", without identifying the specific irritants to which he was referring.  Therefore, it is unclear whether he believes the Veteran's lung disability to be related to his exposure to rock dust, herbicides, or both, in service.  In a September 2009 further addendum opinion, he noted that the Veteran was exposed to rock dust and herbicides in service, but opined only as to the effect of the Veteran's exposure to herbicides on his lung disability, and did not discuss whether the Veteran's exposure to rock dust caused or contributed to his lung disability.  Accordingly, the June 2007 VA examiner's medical opinions are inadequate to properly address the matter of whether the Veteran's lung disability is related to his exposure to rock dust in service.

In contrast, the March 2011 VHA consultant reviewed the Veteran's entire claims file, gave consideration to the arguments presented by the Veteran, and provided an explanation of the rationale for his opinion.  Specifically, the VHA consultant opined that the Veteran's lung disability was "most likely related to tobacco use and less likely related to rock grinding," and explained that although rock grinding is associated with silicosis, the Veteran's PFTs were not consistent with silica-related injury, and instead produced findings consistent with tobacco-related injury.  Similarly, the Veteran's chest X-ray studies did not produce findings consistent with silica-related lung injury.  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on March 2011 VHA consultant's opinion because he is a pulmonologist, and by virtue of specialized training and experience is eminently qualified to offer an opinion in this matter, and also because his opinion is based on a complete knowledge of the Veteran's medical history, includes rationale, considered possible alternative risk factors for the Veteran's lung disability, and cites to clinical data that support the conclusions reached.
The Veteran also alleges that his lung disability is causally related to his exposure to Agent Orange in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended its adjudication regulations governing service connection for diseases associated with exposure to certain herbicide agents by expanding the class of diseases that may be presumptively service-connected if present in a veteran who was exposed to Agent Orange in service.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by removing "chronic lymphatic leukemia" and adding, in its place, "All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)"; by adding "Parkinson's disease"; and by adding "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)".  See 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, COPD is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e), to include the newly included diseases effective August 31, 2010; consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In a September 2009 addendum opinion, the June 2007 VA examiner opined that the Veteran's lung disability was "at least as likely as not aggravated by his service connected chemical exposure" [which, the Board assumes, refers to his exposure to herbicides (Agent Orange) in service], but did not provide an explanation for this opinion.  See Stefl, 21 Vet. App. at 123.  In March 2011, the VHA consultant stated that to the best of his knowledge, there had never been a report linking COPD with herbicides.  The Board finds the VHA consultant's comment persuasive and more probative, particularly in light of the Secretary's May 2008 determination that respiratory disorders did not warrant a presumption of service connection based on exposure to herbicides in the Republic of Vietnam.  This determination was based on all available evidence in a 2006 report of the National Academy of Sciences (NAS) and prior NAS reports, which "found that results of the new studies of mortality from nonmalignant respiratory diseases do not support the hypothesis that herbicides increase mortality from them."  See 75 Fed. Reg. 32540, 32548(June 8, 2010).  

In July 2011 written argument, the Veteran's attorney argues that the March 2011 VHA medical advisory opinion is inadequate.  On careful review of that opinion the Board is not persuaded by the argument.  The attorney alleges that the opinion offered is inadequate because it failed to explain why the Veteran's exposure to a combination of two toxins did not substantially increase the likelihood of a relationship between his active service and his current lung disability.  However, the VHA consultant did explain that, to the best of his knowledge, there have never been any studies linking COPD to herbicide exposure, and that the findings on the Veteran's diagnostic studies were not consistent with a silica-related respiratory disorder; instead, his lung disability was manifested by findings more consistent with persistent and prolonged tobacco use.  Since the VHA consultant already opined that the Veteran's lung disability was unrelated to either rock dust/silica or herbicides, it was not necessary for him to explain additionally why it is not related to a combination of the two toxins.  The attorney has presented no competent evidence to support that two environmental hazards, neither of which is implicated in the etiology of a disease, may somehow in combination become an etiological factor.

In response to the VHA consultant's finding that the Veteran's PFTs are not consistent with silica-related injury, the Veteran's attorney submitted an article which states that workers who are exposed to dust have an increased risk for developing COPD, and stated that even though the Veteran's chest X-ray did not mention the presence of nodules or calcifications, which are often present in silica-related injuries, the lack of such evidence did not necessarily negate such a relationship.  It is important to note, however, that nowhere in the VHA consultant's opinion does he state that a relationship between exposure to silica and the development of COPD does not exist.  In fact, he clearly stated that although silicosis was more commonly found in mine workers, it could also be associated with rock grinding.  Therefore, it was not his opinion that the Veteran's COPD was unrelated to his exposure to rock dust because such a relationship could never be found.  Rather, he opined that the disability picture presented by the Veteran's diagnostic testings, i.e., his PFTs and chest X-rays, is inconsistent with those found in persons with silica-related respiratory disorders.  Accordingly, the article, "Occupation and chronic obstructive pulmonary disorder (COPD)" adds no probative value to the Veteran's claim.

In response to the VHA consultant's assertion that there were no studies linking COPD with herbicide agents, the Veteran's attorney submitted an article, "COPD mortality elevated in Vietnam veterans exposed to herbicides," which she states cites to a study showing elevated incidences of COPD and other respiratory disorders in Vietnam veterans.  The Board notes, however, that the study is specific to Vietnam veterans from the ACC.  As the article explains, "members of the ACC were responsible for handling and spraying herbicides around the perimeters of military base camps in Vietnam," and were directly exposed to Agent Orange.  There is nothing in the Veteran's record to suggest that he was a member of the ACC or that he had such direct exposure to herbicides in service.  Furthermore, as was noted above, the Secretary has determined (based upon reports from the NAS) that because there is insufficient evidence to determine whether there is an association between herbicide exposure and respiratory disorders, a presumption of service connection may not be established.

In summary, the competent evidence of record does not show that the Veteran's lung disability is related to his exposure to rock dust or herbicides in service.  To the extent that the Veteran and his attorney assert that the Veteran's COPD is related to the environmental hazards he encountered in service, the Board notes that they are laypersons and lack the training to opine regarding medical causation; whether a disease is related to exposure to rock dust and/or herbicides is a complex medical question incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lung disability is in any way related to his service.  Accordingly, the claim of service connection for such disability must be denied.


ORDER

Service connection for a lung disability, to include as due to exposure to rock dust and herbicides, is denied.


REMAND

In April 2009, the Court vacated that portion of the Board's May 2007 decision which denied service connection for PTSD, hepatitis B and C, hypertension, and a low back disability, and remanded such matters for readjudication consistent with instructions outlined in an April 2009 Joint Motion, which is now the "law of the case."

Regarding the Veteran's claim for service connection for PTSD, the Joint Motion noted that although the Veteran reported his alleged stressors to a VA psychiatrist who documented them in his November 2002 VA examination report, and then provided additional details in an August 2003 follow-up statement, a July 2006 VA memorandum to the file stated that the information required to verify the Veteran's stressful events was "insufficient to send to CURR and/or insufficient to research the case of a Marine Corps record."  The Joint Motion then stated that "despite Appellant's repeated attempts to provide the information requested, he was never informed precisely how the information was insufficient and what more was needed."  The Joint Motion also found that some of the Veteran's reported stressors should have been verifiable.  For example, his accounts of having seen servicemen killed by enemy attacks, should have been verified by requesting unit records during the 60-day window concurrent with the dates reported.  In light of the Joint Motion's findings, the Board finds that additional development should be undertaken to attempt to verify the Veteran's claimed stressors.  

The Board also notes that effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis):

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

As the provisions of this amendment apply to the instant claim (as a claim pending before VA on or after July 12, 2010 because the Court vacated a Board decision and remanded it for readjudication), on remand, consideration should be given to these new PTSD regulations.  

Regarding the Veteran's claims of service connection for hepatitis B and C, hypertension, and a low back disability, he has not been afforded a VA examination to determine the etiology of these disabilities.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As was noted by the Joint Motion, the Veteran asserts he injured his back in service and ever since then has suffered from a low back disability with associated pain.  The (medical) evidence of record shows he was treated on one occasion in service, in September 1970, for complaints of lower back pain and a fever; heat exhaustion was diagnosed.  He did not complain again of a back disability again until April 1996 when he suffered an intercurrent low back injury at work.  Nevertheless, as the Veteran is competent to testify as to symptoms he experiences, including back pain (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), the low threshold standard in McLendon is met, and an examination to secure a medical advisory opinion in this matter is indicated.

Similarly, the evidence of record includes documentation that the Veteran was provided a diagnosis of hepatitis B and C in 1999.  His STRs also show he contracted gonorrhea in service twice due to unprotected sex.  As unprotected sexual intercourse is recognized as a potential source for the transmission of the hepatitis virus, a medical advisory opinion in this matter is necessary.

As for the Veteran's hypertension claim, the Joint Motion noted that since the Board's May 2007 decision, a new report from the Institute of Medicine (IOM) had found suggestive but limited evidence that exposure to herbicide agents during the Vietnam War increased an individual's chance of developing high blood pressure.  As no medical examiner has considered whether the Veteran's hypertension is secondary to his herbicide exposure in service, a medical advisory opinion in this matter is necessary.  [The Board notes, incidentally, that when VA amended 38 C.F.R. § 3.309(e) in August 2010 to establish presumptive service connection based on herbicide exposure for ischemic heart disease, it specifically excluded hypertension from its definition of heart disease.  See 75 Fed. Reg. 52,202 (Aug. 31, 2010); 75 Fed. Reg. 14391 (March 25, 2010).]

Accordingly, the case is REMANDED for the following:

1. 	The RO should, in accordance with the instructions noted in the Court's April 2009 Joint Motion, undertake additional development to verify the Veteran's alleged stressors.  The RO should specifically request the Veteran's entire service personnel record and attempt to verify his claimed stressors with the U.S. Army and Joint Services Records Research Center (JSRRC).

If any additional information is required from the Veteran to implement such a request, he should be informed of why his previously submitted stressor information is insufficient and be provided with specific instructions as to what is needed.  

If any of the records requested are unavailable, the reason for their unavailability must be explained for the record.  The RO should then make any further stressor determinations indicated by the additional information received.

2. 	The RO should also arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his back disability.  The Veteran's claims must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current back disability is related to his service, to include his one-time complaint/treatment of low back pain therein, or whether it is more likely due to his intercurrent postservice injury and/or other intervening factors.  The examiner must explain the rationale for all opinions given.

3. 	The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his hepatitis B and C, and hypertension.  The Veteran's claims file must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provided an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hepatitis B/C and hypertension are related to his service, to include his contraction of gonorrhea (for hepatitis B/C) and exposure to herbicides (for hypertension) therein.  The examiner must explain the rationale for all opinions given.

4. 	The RO should undertake any additional development warranted by the results of the development requested above, and then re-adjudicate the claims (with consideration given to the new PTSD regulations outlined in 38 C.F.R. § 3.304(f)(3)).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


